149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Heincie John HALLER, Trustee of Eyeco Trust, Appellant,v.Charles P. HURLEY, U.S. Department of Justice, John B.Jones, Judge, Lyle Swenson, U.S. Marshal; Irvin N. Hoyt,Bankruptcy Judge; Manuel Diaz Saldena, Secretary of Treasury*; Steven D. Hopkins, Revenue Officer; KarenSchreier, U.S. Attorney, Appellees.
No. 97-4318.
United States Court of Appeals, Eighth Circuit.
May 27, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before McMILLIAN, LOKEN, and MURPHY, JJ.
PER CURIAM.


1
Heincie John Haller appeals from the final judgment entered in the United States District Court1 for the District of South Dakota granting defendants' motion to dismiss Haller's complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  In his complaint, Haller asserted broadly that defendants violated various "GOD Given" and constitutional rights in connection with a prior judicial proceeding, and he did not elaborate on the factual basis for his claims in opposition to the motion to dismiss.  Having carefully reviewed the record and the parties' briefs, we agree with the district court's conclusion that Haller's complaint failed to state a claim, and, contrary to Haller's argument on appeal, he was not entitled to a jury trial.  We therefore affirm the judgment of the district court.  See 8th Cir.R. 47B.



*
 This is how Haller identified this individual defendant in his pro se complaint


1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota